Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
The abstract is objected to because it exceeds 150 words.

3.	The disclosure is objected to because of the following informalities: 
In [0019], line 5, “The particles may comprise 300 different movements 301” should be --The particles 300 may comprise different movements 301-- to correct a typo.
In [0025], line 4, “via a the dynamic prediction” should be --via the dynamic prediction-- to correct a typo.
Appropriate correction is required.

Drawings
4.        The drawings are objected to because:
In FIG 1, boxes or simple shapes are labeled only with reference numbers, without descriptive legends. The Examiner directs the applicant to 37 C.F.R. 1.84(n) and 1.84(o) which state, “Graphical drawing symbols may be used for conventional elements when appropriate” while “[o]ther symbols which are not universally recognized may be used, subject to approval by the Office” and that “[s]uitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing”.  Since the boxes or simple shapes in FIG 1 are not universally recognized for the elements they represent, the Examiner may require descriptive legends for better understanding of the drawings.  See MPEP 608.02.


5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 205, 206, 251, and 253 (see specification [0077]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Objections
6.	Claims 1-17 are objected to because of the following informalities:  
In claim 1, line 7, “a second hypothesis (F)” should be --a second hypothesis (F, FD)-- to be consistent with “the second hypothesis (F, FD)” that is recited later.
In claim 1, lines 9-12, “based on a first actual evidence mass (m(SDt-1), m(St-1), m(Dt-1)) for the first hypothesis (SD, S, D) and based on a second actual evidence mass (m(Ft-1), m(FDt-1)) for the second hypothesis (F, FD) at a previous point in time (t - 1)” should be --based on a first actual evidence mass (m(SDt-1), m(St-1), m(Dt-1)) for the first hypothesis (SD, S, D) at a previous point in time (t - 1) and based on a second actual evidence mass (m(Ft-1), m(FDt-1)) for the second hypothesis (F, FD) at [[a]]the previous point in time (t - 1)-- for better clarity.
In claim 1, line 24, “a position of an object” should be --a position of the object-- to avoid creating another antecedent basis.
In claim 6, line 4, “the sum” should be --a 
In claim 7, line 5, “the individual conflict evidence masses” should be --each of the conflict evidence masses-- to avoid the issue of lack of antecedent basis.
In claim 9, line 4, “the actual S evidence mass” should be --an actual S evidence mass-- to avoid the issue of lack of antecedent basis.
In claim 9, line 6, “the sum” should be --a sum-- to avoid the issue of lack of antecedent basis. 
In claim 9, line 11, “the predicted S evidence” should be --a predicted S evidence-- to avoid the issue of lack of antecedent basis.
In claim 10, lines 4-5, “on the basis of the actual FD evidence mass (m(Ft-1)), on the basis of the actual F evidence mass (m(Ft-1))” should be --on the basis of [[the]]an actual FD evidence mass (m(FDt-1)) at the previous point in time (t - 1), on the basis of [[the]]an actual F evidence mass (m(Ft-1)) at the previous point in time (t - 1)” for better clarity, to avoid the issue of lack of antecedent basis, and to correct a typo (F→ FD).
In claim 11, line 4, “on the basis of the actual S evidence mass” should be -- on the basis of an actual S evidence mass-- to avoid the issue of lack of antecedent basis.
In claim 11, line 6, “on the basis of the actual SD evidence mass” should be -- on the basis of an actual SD evidence mass-- to avoid the issue of lack of antecedent basis.
In claim 11, lines 9-10, “on the basis of the actual FD evidence mass (m(FDt-1)) on the basis of the actual F evidence mass (m(Ft-1))” should be an actual FD evidence mass (m(FDt-1)) at the previous point in time (t - 1) on the basis of [[the]]an actual F evidence mass (m(Ft-1)) at the previous point in time (t - 1)-- for better clarity and to avoid the issue of lack of antecedent basis.
In claim 11, line 12, “the sum” should be --a sum-- to avoid the issue of lack of antecedent basis. 
In claim 12, lines 8-9, “allocating the conflict evidence masses to the actual S evidence mass (m(St)) and/or the actual F evidence mass (m(Ft)) at the current point in time (t)” should be --allocating the conflict evidence masses to an actual S evidence mass (m(St)) and/or an actual F evidence mass (m(Ft)) at the current point in time (t)-- to avoid the issue of lack of antecedent basis.
In claim 13, lines 3-4, “on the basis of the predicted SD evidence mass (m(                                
                                    
                                        
                                            
                                                
                                                    S
                                                    D
                                                
                                                -
                                            
                                        
                                        
                                            t
                                        
                                    
                                
                            )) and the measured SD evidence mass (m(SDz,t))” should be --on the basis of [[the]]a predicted SD evidence mass (m(                                
                                    
                                        
                                            
                                                
                                                    S
                                                    D
                                                
                                                -
                                            
                                        
                                        
                                            t
                                        
                                    
                                
                            )) and [[the]]a measured SD evidence mass (m(SDz,t))-- to avoid the issue of lack of antecedent basis.
In claim 13, lines 6-7, “allocating the non-classified evidence mass for occupancy at least partially to the actual S evidence mass (m(St)) and/or the actual D evidence mass (m(Dt))” should be --allocating the non-classified evidence mass for occupancy at least partially to [[the]]an actual S evidence mass (m(St)) and/or [[the]]an actual D evidence mass (m(Dt)
In claim 14, line 4, “the sum” should be --a sum-- to avoid the issue of lack of antecedent basis.
In claim 14, line 7, “the sum” should be --a sum-- to avoid the issue of lack of antecedent basis.
In claim 14, lines 7-8, “the first predicted evidence mass (m(                                
                                    
                                        
                                            
                                                
                                                    S
                                                    D
                                                
                                                -
                                            
                                        
                                        
                                            t
                                        
                                    
                                
                            ), m(                                
                                    
                                        
                                            
                                                
                                                    D
                                                
                                                -
                                            
                                        
                                        
                                            t
                                        
                                    
                                
                            , m(                                
                                    
                                        
                                            
                                                
                                                    D
                                                
                                                -
                                            
                                        
                                        
                                            t
                                        
                                    
                                
                            )) and the second predicted evidence mass (m(                                
                                    
                                        
                                            
                                                
                                                    F
                                                
                                                -
                                            
                                        
                                        
                                            t
                                        
                                    
                                
                            , m(                                
                                    
                                        
                                            
                                                
                                                    F
                                                    D
                                                
                                                -
                                            
                                        
                                        
                                            t
                                        
                                    
                                
                            )” should be --the first predicted evidence mass (m(                                
                                    
                                        
                                            
                                                
                                                    S
                                                    D
                                                
                                                -
                                            
                                        
                                        
                                            t
                                        
                                    
                                
                            ), m(                                
                                    
                                        
                                            
                                                
                                                    D
                                                
                                                -
                                            
                                        
                                        
                                            t
                                        
                                    
                                
                            , m(                                
                                    
                                        
                                            
                                                
                                                    D
                                                
                                                -
                                            
                                        
                                        
                                            t
                                        
                                    
                                
                            )) at the current point in time (t) and the second predicted evidence mass (m(                                
                                    
                                        
                                            
                                                
                                                    F
                                                
                                                -
                                            
                                        
                                        
                                            t
                                        
                                    
                                
                            , m(                                
                                    
                                        
                                            
                                                
                                                    F
                                                    D
                                                
                                                -
                                            
                                        
                                        
                                            t
                                        
                                    
                                
                            ) at the current point in time (t)-- for better clarity.
In claim 14, lines 10-11, “the predicted SD evidence mass (m(                                
                                    
                                        
                                            
                                                
                                                    S
                                                    D
                                                
                                                -
                                            
                                        
                                        
                                            t
                                        
                                    
                                
                            )) and the measured SD evidence mass (m(SDz,t)) at the current point in time (t)” should be --a predicted SD evidence mass (m(                                
                                    
                                        
                                            
                                                
                                                    S
                                                    D
                                                
                                                -
                                            
                                        
                                        
                                            t
                                        
                                    
                                
                            )) and a measured SD evidence mass (m(SDz,t)) at the current point in time (t)-- to avoid the issue of lack of antecedent basis.
In claim 14, lines 14-16, “allocating the non-classified evidence mass for occupancy at least partially to the actual S evidence mass (m(St)), the actual D evidence mass (m(Dt)) and/or the actual SD evidence mass (m(SDt))” should be -- allocating the non-classified evidence mass for occupancy at least partially to an actual S evidence mass (m(St)), an actual D evidence mass (m(Dt)) and/or an actual SD evidence mass (m(SDt))-- to avoid the issue of lack of antecedent basis.
In claim 16, lines 3-4, “on the basis of the predicted FD evidence mass (m(                                
                                    
                                        
                                            
                                                
                                                    F
                                                    D
                                                
                                                -
                                            
                                        
                                        
                                            t
                                        
                                    
                                
                            )) and the measured SD evidence mass (m(SDz,t)) at the current a predicted FD evidence mass (m(                                
                                    
                                        
                                            
                                                
                                                    F
                                                    D
                                                
                                                -
                                            
                                        
                                        
                                            t
                                        
                                    
                                
                            )) and a measured SD evidence mass (m(SDz,t))-- to avoid the issue of lack of antecedent basis.
In claim 16, lines 6-8, “allocating the possible dynamic evidence mass at least partially to the actual SD evidence mass (m(SDt)) and the actual D evidence mass (m(Dt)) at the current point in time (t)” should be --allocating the possible dynamic evidence mass at least partially to an actual SD evidence mass (m(SDt)) and an actual D evidence mass (m(Dt)) at the current point in time (t)-- to avoid the issue of lack of antecedent basis.
In claim 17, line 4, “an object” should be --the object-- to avoid creating another antecedent basis.
The other claim(s) not discussed above are objected to by inheriting the issue(s) from their linking claim(s).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, it recites in part (emphasis added):
the method comprising, for each of a plurality of cells of the spatial region:
determining…;
predicting…; and
determining…; and
determining a position of an object in the spatial region at the current point in time (t), … for the plurality of cells.

each of a plurality of cells. Instead, the determination of the position of the object is based on the first and second actual evidence masses for the plurality of the cells. For examination purpose, the claim is assumed to be:
the method comprising[[,]]:
 for each of a plurality of cells of the spatial region:
determining…;
predicting…; and
determining…; and
determining a position of [[an]]the object in the spatial region at the current point in time (t), … for the plurality of cells.
(note the difference in line indentations)

The other claim(s) not discussed above are rejected by inheriting the issue(s) from their linking claim(s).

8.	Claims 4-6, and 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, it recites “in particular” in line 3. The phrase " in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  For examination purpose, “in particular” is assumed to be --which includes--.

wherein:
a particle …. of a cell; and or
the plurality of particles of the cell … into the cell.

The phrase “and/or” indicates that not all the listed two elements are required. However, the antecedent basis “a cell” in the first element is required for “the cell” in the second elements. This makes the claim unclear which elements are required. For examination purpose, the relevant limitations are assumed to be:
wherein:
a particle …. of a cell; and
the plurality of particles of the cell … into the cell.

Regarding claim 5, it recites in part:
 wherein: 
the method comprises distributing… a plurality of updated particles;
the plurality of updated particles… into the cell; and/or
the plurality of updated particles…

The phrase “and/or” indicates that not all the listed three elements are required. However, the antecedent basis “a plurality of updated particles” in the first element is required for the second and third elements. This makes the claim unclear which elements are required.
Furthermore, it recites “the cell” in line 4. However, there is no antecedent basis for “the cell” other than the “determining,” “predicting,” and “determining” steps for each of a plurality of cell recited in claim 1. Here, claim 5 recites “the method comprises 
 For examination purpose, the relevant limitations are assumed to be:
wherein[[:]] the method comprises, for each of the plurality of cells, distributing… a plurality of updated particles; and wherein, for each of the plurality of cells: 
the plurality of updated particles… into the cell; and/or
the plurality of updated particles…

Regarding claim 6, it recites in part:
wherein:
the evidence masses…
the sum of …; and/or
combining evidence masses includes ...

It is unclear what the antecedent basis for “the evidences masses” is. For examination purpose, “the evidences masses” is assumed to be --evidences masses--.

Regarding claim 8, it recites “the cell” in several places. There is no antecedent basis for the limitation. For examination purpose, “wherein:” in  line 2 is assumed to be --wherein, for each of the plurality of cells:-- to provide the antecedent basis.

Regarding claim 9, it recites “in particular” in line 5. The phrase " in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the 

Regarding claim 10, it recites “in particular” in line 6. The phrase " in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  For examination purpose, “in particular as” is assumed to be --as--.

Regarding claim 11, it recites “in particular” in line 7. The phrase " in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  For examination purpose, “in particular as” is assumed to be --as--.

Regarding claim 13, it recites “in particular” in lines 5 and 8. The phrase " in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  For examination purpose, “in particular on the basis” is assumed to be --on the basis--.

Regarding claim 14, it recites “in particular” in lines 12 and 16. The phrase " in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  For examination purpose, “in particular on the basis” is assumed to be --on the basis--.

claim 15, “the cell” recited in lines 3 and 4 lack sufficient antecedent basis. For examination purpose, “the cell” is assumed to be --a cell--.

Regarding claim 16, it recites “in particular” in lines 5 and 8. The phrase " in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  For examination purpose, “in particular on the basis” is assumed to be --on the basis--.

Regarding claim 17, “the cell” recited in lines 3 and 7 lack sufficient antecedent basis. For examination purpose, “wherein the method comprises:” in line 2 is assumed to be --wherein the method comprises, for each of the plurality of cells:-- to provide the antecedent basis.

The other claim(s) not discussed above are rejected by inheriting the issue(s) from their linking claim(s).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
MPEP 2106 outlines a two-part analysis for Subject Matter Eligibility as shown in the chart below.

    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale



Step 2, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Step 2A is a two-prong inquiry, as shown in the chart below.

    PNG
    media_image2.png
    681
    881
    media_image2.png
    Greyscale


Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B.

Regarding claim 1, Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes (see analysis below).
Prong one: Whether the claim recites a judicial exception? (Yes). The claim recites the limitations beginning from “for each of a plurality of cells” to the end of the claim. These limitations are about mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; and/or mental processes – concepts performed in the human mind (or with a pen and paper).
Prong two: Whether the claim recites additional elements that integrate the exception into a practical application of that exception? (No). The claim recites no additional elements to make the claim a practical application of the abstract idea.
Step 2B: Does the claim recite additional elements (other than the judicial exception) that amount to significantly more than the judicial exception? No (see analysis below).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Dependent claims 2-17 when analyzed as a whole respectively are held to be patent ineligible under 35 U.S.C. 101 because they either extend (or add more details to) the abstract idea or the additional recited limitation(s) (if any) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as discussed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract 

Notes
10.	Claim 1 distinguishes over the closest prior art as discussed below.
	Regarding claim 1, the closest prior art of record fails to teach the features: “determining a position of [the] object in the spatial region at the current point in time (t), based on the first actual evidence mass (m(SDt), m(St), m(Dt)) and the second actual evidence mass (m(Ft), m(FDt)) at the current point in time (t) for the plurality of cells,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Note that Nguyen et al. (“Stereo-Camera-Based Urban Environment Perception
Using Occupancy Grid and Object Tracking” IEEE TRANSACTIONS ON INTELLIGENT TRANSPORTATION SYSTEMS, VOL. 13, NO. 1, MARCH 2012) teaches determining, on the basis of sensor data sensing a region around an ego vehicle, measured evidence masses of occupancy and non-occupancy for each cell of the region; predicting, based on previous actual evidence masses for occupancy and non-occupancy, evidence masses of occupancy and non-occupancy for the cell; and determining a position of an object in the region based on the predicted evidences mass. The predicted evidence masses are filtered by an object tracking algorithm to produce better predicted evidence masses that considers the motion of the object. Nguyen et al. also suggest a particle filter for the objection tracking. However, the measured evidence masses are used with the actual evidence masses for the previous 
Tanzmeister et al. (“Evidential Grid-Based Tracking and Mapping” IEEE TRANSACTIONS ON INTELLIGENT TRANSPORTATION SYSTEMS, VOL. 18, NO. 6, JUNE 2017; cited in IDS) teaches a particle filter method to simultaneously estimate the static and the dynamic environment as a grid-based tracking and mapping method, involving computing a joint belief distribution over a map μ and a joint track variable y. Still, Tanzmeister et al. does not teach or suggest the above indicated features.

Prior Art
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HÖGGER (“Dempster Shafer Sensor Fusion for Autonomously Driving Vehicles” TRITA TRITA-EE 2016:078, (2016)) teaches a system for sensor fusing to generate/update a grid map for object tracking and mapping, involving Dempster Shafer sensor fusion, occupancy grid update, and dynamic object filtering on cell level.
Li et al. (“LIDAR-based Dynamic Environment Modeling and Tracking Using Particles Based Occupancy Grid” Proceedings of 2016 IEEE International Conference on Mechatronics and Automation August 7 - 10, Harbin, China) teaches an occupancy grid tracking system based on particles. 

Yguel et al. (US 20080252433 A1) teaches a vehicle driving aid method, involving defining an occupation grid corresponding to discretization into N cells of a field of kinematic parameters of a detected object; calculating for each cell X, a predicted occupation probability at time k in occupied state having knowledge of a density of estimated of occupation of the grid a the preceding time; and calculating for each cell X, an estimated probability of occupation providing the sensor probability and predicted occupation probability.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857